Citation Nr: 0119641	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1957 until 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In an October 2000 VA Form 9, the veteran requested a Travel 
Board hearing.  Later that same month he agreed to 
participate in a Board videoconference hearing.  In a 
December 2000 VA Form 21-4138, the veteran canceled his 
request for a videoconference hearing scheduled for January 
16, 2001.  In another VA Form 21-4138 dated in January 2001, 
the veteran withdrew his request for a videoconference 
hearing.  38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's schizophrenia is characterized by symptoms 
which include anxiety and depression and reported complaints 
of sleeplessness, persistent auditory hallucinations, 
feelings of insecurity, forgetfulness, and problems with 
family relations; the evidence of record reflects that he 
would not be able to maintain substantially gainful 
employment on account of his schizophrenia.



CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The veteran contends that the evaluation assigned for his 
service-connected schizophrenia should be increased to 
reflect more accurately the severity of his symptomatology.  
The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, it is apparent that the RO 
notified the claimant and his representative of the medical 
evidence needed to substantiate the claim in the September 
2000 Statement of the Case, and the Board finds that the 
March 2000 VA examination and VA treatment reports and the 
January and July 2000 statements from the veteran's treating 
psychiatrist, which evaluated the status of the veteran's 
disability, are adequate for rating purposes and further 
development is not warranted, particularly in light of the 
Board's decision in this case.

Service medical records indicate that the veteran was 
hospitalized twice for psychiatric difficulties.  In 1959, 
while in England, the veteran became emotionally disturbed 
requiring hospitalization.  He was later transferred to the 
Wright-Patterson Air Force Base (AFB) hospital for 
psychiatric treatment, from October to December 1959, but 
recalled few details of his hospitalization there upon 
admission at Travis AFB hospital in March 1961.  While 
hospitalized his psychiatric symptoms included poor 
concentration, circumlocutory thinking, visual 
hallucinations, preoccupation with failures, laughing without 
cause, retreating into unreality, and inappropriate affect.  
An August 1952 Medical Board Report diagnosed the veteran 
with "schizophrenic reaction, n.e.c., acute, severe, in 
partial remission;" manifested by autism, ambivalence, 
flattened and inappropriate affect, bizarre behavior, 
depersonalization, illusions and visual hallucinations, 
looseness of associations, vagueness of expression, feelings 
of helplessness and passivity, somatic delusional ideation, 
and impoverished interpersonal relations.  His impairment was 
determined to be severe for military duty and moderate to 
severe for civilian pursuits.  The report recommended that he 
be separated from service and the veteran was discharged in 
September 1952 with a diagnosis of schizophrenic reaction, in 
partial remission.
 
In an April 1962 rating decision, the RO granted service 
connection for a nervous condition (schizophrenic reaction in 
partial remission) and assigned a 100 percent disability 
rating from September 23, 1961 because the veteran had been 
hospitalized more than six months prior to discharge from 
service.  In an October 1962 decision, the RO recharacterized 
the veteran's disability as schizophrenic reaction, 
undifferentiated type, and continued the 100 percent rating.  
The veteran was hospitalized from September to November 1963.  
In a September 1964 rating decision, the RO found a reduction 
was warranted due to improvement in the veteran's condition 
following an August 1964 VA examination and assigned a 70 
percent rating, effective from November 1964.  The veteran 
again was hospitalized from December 1965 to March 1966.  As 
a result of that hospitalization and a February 1966 VA 
examination, in February and March 1966 rating decisions, the 
RO granted a temporary total rating (TTR) under 38 C.F.R. 
§ 4.29 for hospitalization from December 21, 1965 and 
assigned a 70 percent rating, effective from April 1966.  An 
October 1966 VA Social Survey indicated that the veteran had 
had irregular employment since his 1966 hospital discharge 
and had made improvements both industrially and socially.  As 
a permanent material improvement was shown in his service-
connected psychosis, in a November 1966 decision, the RO 
assigned a 50 percent rating, effective from February 1967.  
The veteran was hospitalized in July and August 1967.  
Following an October 1968 VA Social Survey, showing 
improvement and noting that the veteran had been employed as 
a trainee supervisor for nearly a year, in a February 1969 
decision, the RO reduced and assigned a 30 percent rating, 
effective from May 1969.  The 30 percent rating remained 
unchanged, except for TTRs awarded for VA hospitalizations 
from April through August 1972 and from August 1997 through 
September 1997.  

On January 7, 2000, the Board found that the criteria had 
been met for a 50 percent rating.  That decision was based on 
manifestations of symptoms, which included anxiety and 
depression, and reported complaints of sleeplessness, 
auditory and visual hallucinations, some suspiciousness, 
ideas of reference and problems with concentration.  There 
was evidence indicating that the veteran had been able to 
maintain long-term and steady employment and had a relatively 
stable life on continued medication and therapy.  The Board 
observed that a longitudinal review of the record disclosed, 
however, that the veteran's clinical course had been marked 
by relatively frequent and abrupt periods of hospitalization 
over the years despite ongoing intervention.  While VA clinic 
records dated between 1997 and 1998 indicate that the 
veteran's mental status had remained essentially stable, and 
a Global Assessment of Functioning (GAF) score of 70 was 
recorded following hospitalization in August 1997, the 
veteran reported that he was never free of such symptoms 
which include auditory and visual hallucination and mental 
turmoil.  At a July 1998 VA examination, the veteran reported 
that he had missed at least 10 days from work over the past 
year due to emotional distress.  Under the circumstances, the 
Board found that the veteran's symptoms resulted in 
occupational and social impairment with reduced reliability 
and productivity on the whole, warranting a 50 percent rating 
for schizophrenia.  A January 18, 2000, RO decision 
implemented the Board's decision and assigned the 50 percent 
rating, effective from August 9, 1995.

On February 7, 2000, a January 27, 2000 statement from the 
veteran's VA treating psychiatrist was received.  The 
physician indicated that he was writing in support of the 
veteran's claim for an increased rating.  It was related that 
even though the veteran was employed full time, his ability 
to adapt to stressful situations was only marginal and that 
he consistently experienced exacerbation of his symptoms 
under increased stress, which required either hospitalization 
or adjusting the dose of medication to control his symptoms.  
Because of the veteran's tendency for decompensation under 
stressful circumstances and his resulting inability to adapt 
to work-like settings, the psychiatrist felt that the veteran 
qualified for an increased level of compensation.  This was 
treated as a claim for an increased rating.

VA outpatient treatment reports from January to August 2000 
were received and showed continuing treatment for chronic 
schizophrenia maintained on loxapine for many years.  GAF 
scores of 55 and 50 were reported in May and August 2000.  At 
a January 2000 visit, the veteran's mood was noted to be 
euthymic and he denied hallucinations and suicidal and 
homicidal ideations.

At a March 2000 VA examination, the veteran reported hearing 
voices for the past year and missing about 20 days from work 
because of his emotional problems.  He indicated that he 
stayed home because his voices increased and interfered with 
his sleep, making it impossible for him to go to work because 
he thought he might not function adequately.  The veteran 
stated that most of his friends had died and that he 
socialized with his wife and her cousins when they came over 
to the house.  He did not know the ages of his three 
stepchildren.  The veteran complained of sleepless nights, 
forgetfulness and anxiety that resulted in incontinence, 
palpations, dry mouth, and sweatiness.  He indicated that his 
anxiety was precipitated by being pushed or rushed.  The 
veteran's sleep was disturbed by hearing voices, which 
prevented him from falling asleep and sometimes awakened him.  
He stated that his auditory hallucinations have not seemed to 
change -- it is a man's voice saying spiritual things like be 
careful and thank the Lord.  The veteran felt that if he 
dwelt on it, it would send him back to the hospital.  He 
indicated that the medicine helped him to sleep sometimes but 
did not seem to have a great effect on the voices.  The 
veteran denied visual hallucinations.  He felt suspicious at 
times and indicated that he did not have psychic powers but 
thought his dreams sometimes came true.  He thought God 
controlled his thoughts and admitted feeling chosen for 
something, what he did not know.  The veteran stated that he 
was depressed because of his disability, he just wished he 
was not hearing voices.  He denied crying spells.  The 
veteran reported that he became irritable after an argument, 
something that he tried to avoid.  His libido was reduced and 
he had a fear of heights.  The veteran was bothered by 
feelings of insecurity and inferiority, but no guilt.  He 
reported that he felt that life was not worth feeling and 
that he would rather be dead, but added that his parents had 
died young and that he had always feared dying.  On 
examination, the veteran was appropriately dressed, 
cooperative and a trifle bit wary.  His mood seemed 
reasonably even, not dysphoric, but not necessarily upbeat.  
The veteran appeared to be preoccupied and worried with a 
furrowed brow.  His speech was spontaneous, but he tended to 
purse his lips between interactions and would "mmmm" before 
or after answering questions.  During the examination, he did 
not seem to have auditory hallucinations.  Abstract thinking, 
judgment and concentration appeared fair.  He was able to 
recall two of three items and, with help, giving the first 
letter of the next object, he could recall it by himself.  
The findings included sleep impairment, depressed mood, 
episodes of anxiety and persistent auditory hallucinations.  
The diagnosis was schizophrenic disorder with a GAF score of 
50 to 60.  The examiner added that based on the veteran's 
report, it appeared quite probable that if he had sleep 
impairment and reported to work, that he might sleep on the 
job and be exposed to consequences including loss of his job.  
His auditory hallucinations were of a type, which seemed more 
likely to be confined to affecting his sleep because of the 
duration, persistence, and degree rather than problematic 
behavior on the job since the veteran strove to avoid 
arguments.  At the conclusion, the examiner opined that the 
veteran's mental disorder made him unemployable.

In a July 2000 statement, the veteran's treating psychiatrist 
noted that the veteran had had a number of exacerbations 
requiring hospitalization since discharge from service and 
was currently on anti-psychotic medication to prevent relapse 
of his symptoms.  In view of the chronicity of his symptoms 
with frequent exacerbations, the psychiatrist considered the 
veteran to be incapable of engaging in any competitive work 
setting.  

In an October 2000 statement accompanying his substantive 
appeal, the veteran indicated that he was no longer working 
and had retired because of pressures from his supervisor's 
constant mental battering resulting in depression, anxiety, 
fear of retaliation if he invoked his rights, and feelings of 
insecurity.  He added that he would mentally attack his wife, 
causing stress within in his household, and that he had 
greater periods of forgetfulness and an increased need for 
social isolation.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  See 38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the Board notes that the veteran did not appeal the issue 
with regard to a higher evaluation for the time period prior 
to January 13, 1998 and, therefore, only the time from 
January 13, 1998 onward remains on appeal.

In this case, where the veteran's increased rating claim for 
schizophrenia arose after November 7, 1996, the applicable 
diagnostic criteria are those contained in 38 C.F.R. § 4.130.  
Under this section, a 50 percent evaluation is assigned where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent disability evaluation is warranted for 
schizophrenia manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

According to the regulations, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  The 
veteran's schizophrenia is currently rated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9203.

Upon reviewing the evidence of record, the Board first 
concludes that the veteran's currently assigned 50 percent 
rating does not adequately contemplate the extent of his 
current symptomatology.  Specific symptoms indicated in the 
record include auditory hallucinations, depression, anxiety, 
problems with family relations, and social isolation.  
Arguably, the most evident of the veteran's psychiatric 
symptoms is his persistent auditory hallucinations causing 
sleep difficulties.  The veteran's treatment providers have 
regularly noted the veteran's persistent auditory 
hallucinations, resulting in frequent exacerbations and 
attendant hospitalization and treatment with anti-psychotic 
medications to prevent a relapse of symptoms.  This 
symptomatology, taken as a whole, meets the criteria for a 70 
percent evaluation for schizophrenia.

The question thus becomes whether the criteria for a maximum 
100 percent evaluation have been met in this case.  While the 
Board acknowledges the extent of the veteran's persistent 
auditory hallucinations, 38 C.F.R. § 4.126(b) reflects that 
an evaluation shall not be assigned solely on the basis of 
the examiner's assessment of the level of disorder at the 
moment of examination but on all the evidence of record that 
bears on occupational and social impairment.  Also, several 
of the symptoms listed in the criteria for a 100 percent 
evaluation, including gross impairment of thought processes 
or communication and disorientation to time or place, have 
not been shown.

However, the criteria for a 100 percent evaluation also 
include total occupational impairment.  The Board concludes 
that recent evidence indicates that the veteran's disorder is 
severe and has seriously impaired his occupational and social 
ability so as to render him unemployable.  In this case, the 
veteran's psychiatric treatment has been concurrent with 
increasing absences from work and finally his retirement from 
his employment due to emotional problems.  Moreover, both the 
veteran's VA treating psychiatrist and the March 2000 VA 
examiner agree that the veteran is unable to maintain gainful 
employment on account of his schizophrenic symptoms, 
particularly his persistent auditory hallucinations.  The 
assigned GAF scores ranging from 50 to 60, in recent VA 
outpatient treatment and the March 2000 VA examination 
reports, are consistent with serious difficulty in keeping a 
job.  The Board also observes that the veteran's October 2000 
statement indicates deterioration in the veteran's 
relationship with his wife and increased social isolation 
since his retirement.

Overall, after resolving the benefit of any remaining doubt 
in favor of the veteran, the Board concludes that his 
schizophrenia has resulted in total occupational impairment.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)).  Given this, and the veteran's increased social 
isolation, the Board is satisfied that the veteran's 
disability as a result of his schizophrenia more nearly 
approximates the criteria for a 100 percent rating.


ORDER

A 100 percent rating for schizophrenia is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

